UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4470


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSIAH DESHAWN WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:16-cr-00280-H-1)


Submitted: April 19, 2018                                          Decided: May 2, 2018


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Greensboro, North Carolina, Stephen C.
Gordon, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Donald
R. Pender, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Josiah Deshawn Williams pleaded guilty to possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced Williams to 42

months of imprisonment and he now appeals. Finding no error, we affirm.

       On appeal, Williams argues that the district court erred in applying a four-level

enhancement under the Sentencing Guidelines for possession of the firearm in connection

with another felony offense. In reviewing the district court’s calculations under the

Guidelines, “we review the district court’s legal conclusions de novo and its factual

findings for clear error.” United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(internal quotation marks omitted). We will “find clear error only if, on the entire

evidence, we are left with the definite and firm conviction that a mistake has been

committed.” Id. at 631 (internal quotation marks omitted).         The Government must

demonstrate the facts underlying a Guidelines enhancement by a preponderance of the

evidence. See United States v. Bolton, 858 F.3d 905, 912 (4th Cir. 2017); see also United

States v. Cox, 744 F.3d 305, 308 (4th Cir. 2014).

       Under the Guidelines, a court should increase the offense level by four levels if the

defendant possessed the firearm in connection with another felony offense.             U.S.

Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2016). The enhancement applies if the

firearm facilitated, or had the potential of facilitating, the other felony offense. USSG

§ 2K2.1 cmt. n.14(A). This requirement is satisfied if the firearm had some purpose or

effect with respect to the other offense, including to embolden the actor in committing the

offense, but is not satisfied if the firearm was present due to mere coincidence. United

                                             2
States v. Jenkins, 566 F.3d 160, 162-64 (4th Cir. 2009). However “[i]n the case of a drug

trafficking offense in which a firearm is found in close proximity to drugs,

drug-manufacturing materials, or drug paraphernalia,” application of the enhancement is

warranted because the presence of the firearm has the potential of facilitating the drug

trafficking offense. USSG § 2K2.1 cmt. n.14(B). Therefore, if the other felony offense

is drug trafficking, the court need not find that the firearm facilitated or had the potential

to facilitate that offense if it was in close proximity to the drugs. Jenkins, 566 F.3d at

163.

       Williams contends that it is not clear whether the district court applied the

enhancement based on his mere possession of cocaine base or based on drug trafficking.

If the former, Williams argues that the Government failed to carry its burden of

demonstrating that the firearm had the potential to facilitate the offense of possession.

We have thoroughly reviewed the record and conclude that the court clearly based the

application of the enhancement on drug trafficking, citing Williams’ possession of the

firearm in close proximity to the drugs and digital scales in his vehicle. We further

conclude that the court did not clearly err in reaching this conclusion.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                                 AFFIRMED



                                              3